Citation Nr: 0503927	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  00-11 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a neurological 
disability of the right hand.

2.  Entitlement to higher ratings assigned following the 
grant of service connection for bilateral pes planus: 
noncompensable from September 16, 1998, and 10 percent from 
April 23, 1999.  

3.  Entitlement to an increased rating for major depression, 
currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for lumbar 
degenerative disc disease (DDD), currently evaluated as 20 
percent disabling.

5.  Entitlement to an increased (compensable) rating for a 
right knee disability.

6.  Entitlement to an increased (compensable) rating for a 
left knee disability.

7.  Entitlement to an increased (compensable) for a right 
ankle disability.

8.  Entitlement to an increased (compensable) rating for a 
left ankle disability.

9.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1997 to September 
1998.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a June 1999 rating action of the New 
York, New York RO that denied service connection for a 
neurological disability of the right hand, but granted 
service connection and assigned an initial noncompensable 
rating for bilateral pes planus from September 16, 1998.  A 
Notice of Disagreement (NOD) was received in June 1999, an a 
Statement of the Case (SOC) was issued in January 2000.  A 
Substantive Appeal was received in May 2000.

By rating action of July 2001, the RO increased the initial 
rating assigned for bilateral pes planus from 0 to 10 
percent, effective April 23, 1999.  However, inasmuch as 
higher ratings are available for pes planus, and the veteran 
is presumed to seek the maximum available benefit, the 
matters of the propriety of the initial noncompensable rating 
assigned from September 16, 1998, and the initial              
10 percent rating assigned from April 23, 1999 remain for 
appellate consideration.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  
Supplemental SOCs (SSOCs) were issued in July and October 
2001, February 2002, and May 2003.

In February 2002, the claims file was transferred from New 
York to the Columbia, South Carolina RO, reflecting the 
veteran's change of residence to that state.

This appeal also arises from an August 2002 rating action 
that denied a TDIU, for which a NOD was received in October 
2002, and October and November 2002 rating actions that 
denied ratings in excess of 30 percent for major depression 
and 20 percent for lumbar DDD, and compensable ratings for 
right and left knee and ankle disabilities.  A NOD was 
received in December 2002, and a SOC was issued in May 2003.  
A Substantive Appeal was received in June 2003. 

In October 2003, the Board remanded these matters to the RO 
for further development of the evidence and for due process 
development.  A SSOC was issued in July 2004, reflecting the 
RO's continued denials of the claims on appeal.

The Board's decision on the claim for service connection and 
the claims for higher ratings for bilateral pes planus, for 
major depression, for right and left knee disabilities, and 
for right and left ankle disabilities is set forth below.  
For the reasons expressed below, the claims for a higher 
rating for lumbar DDD and for a TDIU are addressed in the 
remand following the order; these matters are being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection and the claims 
for higher ratings for bilateral pes planus, for major 
depression, for right and left knee disabilities, and for 
right and left ankle disabilities has been accomplished.  

2.  Competent medical evidence establishes that the veteran 
does not currently have a neurological disability of the 
right hand.

3.  During the period prior to April 23, 1999, the veteran's 
bilateral pes planus was no more than mildly disabling.

4.  Since April 23, 1999, the veteran's bilateral pes planus 
has been manifested by weight-bearing lines that are over or 
medial to the great toes, inward bowing of the tendo 
achillis, and pain on manipulation and use of the feet; the 
disability has been variously improved by injections of 
medications and orthotics, and is no more than moderately 
disabling.

5.  The veteran's major depression is manifested by anxiety, 
depression, panic attacks, chronic sleep impairment, and mild 
memory loss, with generally satisfactory functioning, normal 
conversation, and routine behavior and self-care; these 
symptoms reflect overall occupational and social impairment 
with no more than occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  

6.  The veteran's right knee disability is manifested by 
complaints of pain and tenderness, and a showing of some 
crepitation, but very good flexion, extension, and motor 
strength, and no recurrent subluxation or instability shown 
on recent VA examinations.  

7.  The veteran's left knee disability is manifested by 
complaints of pain and tenderness, and a showing of some 
crepitation, but very good flexion, extension, and motor 
strength, and no recurrent subluxation or instability shown 
on recent VA examinations.

8.  The veteran's right ankle disability is manifested by 
complaints of pain, and showings of mild tenderness and 
crepitation, but full range of motion, very good motor 
strength, and no swelling or deformity shown on recent VA 
examinations.

9.  The veteran's left ankle disability is manifested by 
complaints of pain, with a showing of mild tenderness and 
crepitation, but full range of motion, very good motor 
strength, and no swelling or deformity shown on recent VA 
examinations.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neurological 
disability of the right hand are not met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).

2.  The criteria for an initial compensable rating for 
bilateral pes planus, for the period prior to April 23, 1999, 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Code 5276 (2004). 

3.  The criteria for a rating in excess of 10 percent for 
bilateral pes planus, for the period since April 23, 1999, 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Code 5276 (2004). 

4.  The criteria for a rating in excess of 30 percent for 
major depression are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 
4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.129, 
4.130, 4.132, Diagnostic Code 9434 (2004).   

5.  The criteria for a compensable rating for a right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 
4, including §§ 4.1, 4.2, 4.7, 4.10, 4.31, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2004). 

6.  The criteria for a compensable rating for a left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 
4, including §§ 4.1, 4.2, 4.7, 4.10, 4.31, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2004). 

7.  The criteria for a compensable rating for a right ankle 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 
4, including §§ 4.1, 4.2, 4.7, 4.10, 4.31, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5271 (2004).

8.  The criteria for a compensable rating for a left ankle 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 
4, including §§ 4.1, 4.2, 4.7, 4.10, 4.31, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for service connection and the claims 
for higher ratings for bilateral pes planus, for major 
depression, for right and left knee disabilities, and right 
and left ankle disabilities.  

In the April 1999 RO letter, the June 1999 rating action, the 
January 2000 SOC, the July 2001 rating action, RO letter, and 
SSOC, the October 2001 SSOC, the January 2002 RO letters, the 
February 2002 SSOC, the August 2002 rating action, the 
October 2002 rating action and RO letter, the November 2002 
rating action, the February 2003 RO letter, the May 2003 SOC 
and SSOC, the July 2003 and March 2004 RO letters, the July 
2004 SSOC, and the September 2004 RO letter, the veteran and 
his representative were variously notified of the legal 
criteria governing his claims, the evidence that had been 
considered in connection with his appeal, and the bases for 
the partial grants and/or denials of his claims.  After each, 
he was afforded an opportunity to respond.  Hence, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the July 2001, January and April 
2002, and March 2004 RO letters variously satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by him and 
which evidence, if any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The veteran was requested to 
identify, and provide the necessary releases for medical 
records from, any medical providers from whom he wanted the 
RO to obtain and consider evidence.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claims; (2) the 
evidence, if any, to be obtained by VA;  (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all notice 
requirements have been met.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the VA Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  
In the case now before the Board, documents strictly meeting 
the VCAA's notice requirements were not provided, nor could 
they have been provided, prior to the 1999 rating action on 
appeal, inasmuch as the VCAA was not enacted until late 2000.  
However, the Board finds that any lack of full, pre-
adjudication notice in this case does not prejudice the 
veteran in any way.  

As indicated above, the numerous rating actions, RO letters, 
SOCs, and SSOCs issued between 1999 and 2004 have repeatedly 
explained to the veteran what was needed to substantiate his 
claims.  As a result of RO development and the Board remand, 
extensive medical records, identified below, have been 
associated with the claims file and considered in 
adjudicating the claims for service connection and increased 
ratings.  The RO most recently readjudicated the veteran's 
claims in July 2004 on the basis of all the evidence of 
record, as reflected in the SSOC.

Additionally, the Board finds that, as regards the claims 
decided herein, all necessary development has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claims, to include 
obtaining extensive VA outpatient clinical records and 
several comprehensive reports of VA examination.  The veteran 
has furnished private medical records, and the RO has 
obtained a copy of the March 2002 Social Security 
Administration (SSA) decision finding the veteran entitled to 
disability benefits, together with extensive medical records 
underlying that determination.  Significantly, neither the 
veteran nor his attorney has identified, and the record does 
not otherwise indicate, any existing, pertinent evidence that 
has not been obtained.  

Hence, the Board finds that any failure on the part of VA in 
not fulfilling VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claims currently 
under consideration, at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Service Connection for a Neurological Disability of the 
Right Hand

A.  Background

Service medical records reflect that the veteran was seen in 
August 1997 with a 6-day history of right hand numbness.  
There was no history of trauma.  The hand was reportedly 
tingly and sore, with limited movement.  On current 
examination, there was full hand range of motion, and 
strength was 3/5.  There was minimal sensation to sharp/dull 
testing.  Pulses were present.  The assessment was right hand 
paresthesia.  On April 1998 separation examination, the 
veteran denied a history of nervous trouble of any sort, and 
the upper extremities were normal on examination.

Post service, the veteran gave a history of right hand 
numbness and tingling on December 1998 VA examination.  He 
denied right hand weakness.  Current examination of the right 
hand showed no anatomical defect, and strength and dexterity 
were normal.  Thumb motion was normal, and the Tinel sign was 
negative.  There was full extension, flexion, and ulnar and 
radial deviation of the right wrist.  X-rays showed no 
evidence of fractures or dislocations in the bones of the 
right hand.  The diagnosis was history of right hand 
paresthesia and numbness, with normal right hand sensory 
examination.     

August 2000 VA examination showed full strength of the upper 
extremities, and hand grips were 5/5.  There was full motion 
of the wrists.

On April 2001 VA outpatient examination, sensory and motor 
strength was 5/5 and intact in the upper extremities.

On May 2002 VA orthopedic examination, examination of the 
motor system showed 5/5 strength and normal bulk and tone.  
Sensation was normal to all modalities.  Cranial nerves II 
through XII were intact.

B.  Analysis

The veteran contends that he currently suffers from right 
hand paresthesia that had its onset in service. 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.    

In this case, the service medical records document a single 
finding of right hand paresthesia in August 1997.  However, 
the subsequent service medical records are completely 
negative for complaints or findings of any neurological 
disability of the right hand, and the upper extremities were 
normal on April 1998 separation examination.  Neither do the 
post-service medical records from 1998 to 2002 show any 
pertinent right hand neurological pathology.  Moreover, 
competent, objective evidence-specifically, the December 
1998 VA examination-establishes that the veteran does not 
currently suffer from any chronic neurological disability of 
the right hand.  After a review of the veteran's contentions 
and medical history, and comprehensive examination of the 
veteran, the 1998 VA examiner concluded that, although the 
veteran had a history of right hand paresthesia and numbness, 
current X-ray and sensory examination of the right hand was 
normal.  

The Board accords great probative value to the well-reasoned 
1998 VA examination report and opinion by a physician who 
comprehensively reviewed the veteran's medical history and 
records in reaching his conclusion.  

Although the veteran may believe that he currently has a 
neurological disability of the right hand from his military 
service, as layman without the appropriate medical training 
and expertise, he simply is not competent to provide 
probative (persuasive) evidence on medical matters, such as 
whether he, in fact, suffers from a currently-claimed 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1131 (West 2002).  In the absence of proof 
of a present disability (and, if so, of a nexus between that 
disability and service or a service-connected disability), 
there can be no valid claim for service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, 
service connection for a neurological disability of the right 
hand must be denied because the first essential criterion for 
a grant of service connection-evidence that a chronic right 
hand neurological "disability" currently exists-has not 
been met.  Where, as here, the competent and objective 
evidence has ruled-out the existence of the claimed 
disability, the veteran's complaints, alone, provide no 
predicate for a grant of service connection.  See Sanchez-
Benitez v. West, 13 Vet. App.  282, 285 (1999).

Hence, the claim for service connection must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 3.102; Gilbert v. Derwinski, 1 Vet. App.  49, 53-
56 (1990).

III.  Claims for Higher Ratings 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155;            
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.  

A.	Ratings Assigned Following the Grant of Service 
Connection 
for Bilateral Pes Planus

1.  Background

On December 1998 VA examinations, the veteran complained of 
pain on the medial aspect of the supporting arch of each 
foot.  He reported foot pain mostly with prolonged standing, 
or running and walking.  On current examination, gait was 
normal.  There was no right foot swelling or deformity, and 
no left foot deformity.  There was no pain on movement of the 
feet, and no callosities.  Skin and vascular examination was 
normal.  The examiner noted bilateral flatfoot.  X-rays 
showed no evidence of fractures or dislocations in the bones 
of either foot, and the soft tissues were normal.  

On March 1999 VA podiatry examination, the veteran complained 
of pain in the arches with weight-bearing.  On current 
examination, the feet were tender to palpation along the 
medial plantar fascies.  There was no erythema.  There was 
full range of foot motion, and pulses were good.  The ankles 
were non-tender.  The diagnostic impression was plantar 
fasciitis.  New arch supports were prescribed.  

On April 23, 1999 VA podiatry clinical evaluation, the 
veteran reported recent hospital emergency room treatment for 
his painful feet.  He reportedly was evaluated for flat feet 
and plantar fasciitis, and was treated with temporary 
orthotics.  

In his September 1999 NOD, the veteran stated that his pes 
planus interfered with his employment because his feet 
swelled, and he could neither stand on them for any period of 
time nor walk for a long distance. 

October 1999 VA outpatient records show the veteran's 
complaints of bilateral foot pain unresolved by medication 
and insoles.  Current examination showed flat feet without 
swelling or erythema.  There was good range of motion of the 
toes and ankles.  There was joint tenderness over the balls 
of the feet, and over and behind the medial malleolus area.  
Pulses were good.  The impression was plantar fasciitis.  
When seen again 4 days later in the podiatry clinic, the 
veteran reported no relief from orthotic devices.

On early April 2000 VA podiatry evaluation, the veteran 
complained of discomfort in the first interspaces 
bilaterally, as well as on the dorsal aspect of the left foot 
in the area of the superficial peroneal nerve.  He was having 
a difficult time wearing orthotics.  He was treated with 
injections to the first interspaces bilaterally and the 
dorsal aspect of the left ankle.  When seen again in late 
April, the veteran was noted to have received a week of 
symptomatic relief from the injections.  

In his May 2000 Substantive Appeal, the veteran complained of 
severe pain on manipulation and use of his feet, and stated 
that he experienced little relief from injections of 
medications.  

On June 2000 VA podiatry evaluation, the veteran's orthotics 
were noted to have been providing some relief over the past 4 
months.     

On August 2000 VA examination, the veteran complained of foot 
pain on distance walking at 30 feet.  Prescribed arches 
reportedly helped his flat feet.  He had to modify his 
employment which previously had him standing on hard floors 
due to foot pain, and currently worked while standing on 
rubber mats, the softness of which helped with his feet.  On 
examination, the veteran wore very heavy sneakers for foot 
support.  The feet looked normal, with the exception of being 
quite flat.  Pulses were intact.  There was some tenderness 
behind the 1st and 5th metatarso-phalangeal joints; the joints 
themselves had excellent cushioning from soft tissues.  Toe 
motion was normal, and the midfoot appeared normal.  There 
was no obvious effusion or swelling.  The veteran had 
difficulty standing on his toes because of pain in the 
plantar aspect of the feet.  Heel walking was not 
uncomfortable.  The impression was bilateral flat feet with 
significant pain, particularly in the left foot.  The 
examiner commented that the veteran had limited endurance and 
ambulation capability, and problems in the workplace because 
of difficulty ambulating and standing on his feet for 
protracted periods of time.

September 2000 VA left foot X-rays revealed a new, focal, 
sclerotic deformity consistent with a chronic, solidly-
healed, mildly-displaced mid-diaphyseal fracture of the 3rd 
metatarsal.  The soft tissues were unremarkable.    

On November 2000 VA podiatry evaluation, the veteran stated 
that he obtained relief from wearing high-top or "combat" 
boots.

On February 2001 examination by J. LaCava, M.D., the veteran 
reported some relief from wearing steel-shank boots.  
Examination showed markedly flat arches in the feet, with a 
flat-footed gait.    

On April 2001 VA outpatient examination, the veteran reported 
obtaining some relief from wearing orthotic shoes.

On June 2001 VA podiatry evaluation, the veteran reported 
some relief from wearing steel-toed boots.

On May 2002 VA examination, the veteran complained of 
bilateral foot pain that worsened with any type of physical 
activity, increased exertion, or prolonged walking.  He 
denied any weakness or numbness in the lower extremities.  
Examination of the extremities revealed no pedal edema, and 
the pulses were full.  The motor system revealed 5/5 strength 
and normal bulk and tone.  Sensation was normal to all 
modalities.  Gait and coordination were within normal limits.  
There was no pain on range of motion testing of the ankles 
and feet.  Combined movements, sustained posture, and 
repetitive movements were normal.  The examiner commented 
that the veteran had no obvious flat feet or loss of arches 
on current examination.  Left foot X-rays revealed a 
deformity of the 3rd metatarsal from an old healed fracture; 
otherwise, the bones were within normal limits, and there was 
no soft tissue swelling; the orthopedic examiner felt that 
the veteran had mild left foot degenerative joint disease.  
Right foot X-rays were within normal limits, with no soft 
tissue swelling; the orthopedic examiner felt that the 
veteran had right foot strain.  The physician opined that the 
veteran's symptoms and complaints should not limit him from 
any type of functional activity; that he was fully employable 
from most standpoints except doing heavy physical labor or 
working at heights; and that he could do any type of job 
other than that aforementioned.    

On July 2002 VA podiatry evaluation, the veteran complained 
of bilateral foot pain that was worse on the bottoms.  The 
pain was described as electrical, tingling with numbness that 
radiated from the arch distally.  He obtained relief of pain 
from injections to his back.  Current examination showed 
palpable pedal pulses and no edema bilaterally.  There were 
no open lesions or macerations.  Muscle strength was +5/5 in 
all pedal muscle groups.  Pain along the arches radiated to 
all digits.  The medial longitudinal arch was collapsed 
bilaterally.  The assessments were bilateral nerve and foot 
pain, possibly due to L4-5 back injury, and bilateral pes 
planus.     

On August 2002 VA podiatry evaluation, no significant relief 
of pedal symptomatic pain was noted with insoles and topical 
pain medication.  The veteran complained of periodic 
radiating pains from the lumbar area through the legs to the 
feet, which pain was aided most dramatically by a spinal 
injection program.  On current examination, sensation was 
diminished in the medial plantar left foot.  There was no 
pain or hypertrophy to palpation or manipulation of the pedal 
peripheral nerves.  There were no open wounds or keratoses.  
There was pain to palpation of the abductor muscle on the 
belly of the left arch with localized firm edema and 
induration, which was not noted on the right.  There was no 
first ray malalignment or deformity.  There was minimal pes 
valgus on stance.  There was some abduction through the mid-
foot, and the heels were vertical.  All motion of the pedal 
joints were painless and within normal limits.  The diagnoses 
were L4-5 and L5-S1 disc disease with chronic radicular pain, 
and painful abductor muscle with possible left foot 
entrapment neuropathy.  Essentially the same findings were 
noted on September 2002 VA podiatry evaluation; left foot 
magnetic resonance imaging showed negative muscular, 
ligamentous, and connective tissue foot structures.  

On May 2004 VA neurological examination, the veteran 
complained of aching feet.  On examination, strength in the 
toes and feet was 5/5.  Gait was remarkably antalgic, and he 
limped on both feet.  The impressions were hypesthesia in the 
right lateral foot; soles of the feet with Tinel's sign over 
the tibial nerve at the medial malleolus and the sural nerve 
at the lateral malleolus; rule-out focal entrapment, 
neuropathy, or other peripheral neuropathy; and bilateral pes 
planus by history.  

On June 2004 VA orthopedic examination, strength was 5/5 in 
the lower extremities, and sensation was intact.  

2.  Analysis

Historically, the veteran's service-connected bilateral pes 
planus has been rated under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5276. 

Under the criteria of DC 5276,  a noncompensable rating is 
warranted for mild bilateral pes planus with symptoms which 
are relieved by built-up shoes or arch supports.  A 10 
percent rating requires moderate bilateral pes planus where 
the weight-bearing lines are over or medial to the great 
toes, and there is inward bowing of the tendo achillis and 
pain on manipulation and use of the feet.  A 30 percent 
rating requires severe bilateral pes planus manifested by 
objective evidence of marked deformity (pronation, abduction, 
etc.), accentuated pain on manipulation and use of the feet, 
indications of swelling of the feet, and characteristic 
callosities.  A 50 percent rating requires pronounced 
bilateral pes planus manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, and marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a.

a. An Initial Compensable Rating Prior to April 23, 1999

Considering the evidence of record in light of the above-
noted criteria, the Board finds that an initial compensable 
rating for bilateral pes planus is not warranted for the 
period prior to April 23, 1999.

The evidence of record prior to April 23, 1999 indicates 
bilateral pes planus that can be chacterized as no more than 
mild.  There was no deformity of either foot and no pain on 
foot movement on December 1998 VA examination, and the 
veteran voiced no complaints of pain when he demonstrated 
full range of motion of the feet on March 1999 VA podiatry 
evaluation.  These findings are consistent with no more than 
a noncompensable rating for bilateral pes planus prior to 
April 23, 1999.  The clinical findings in the record prior to 
that date simply do not indicate that the pes planus 
warranted an initial 10 percent rating, as there was clearly 
no showing of moderate disability manifested by weight-
bearing lines that were over or medial to the great toes, 
inward bowing of the tendo achillis, and pain on manipulation 
and use of the feet.  As addressed below, only on April 23, 
1999 did the veteran meet the criteria for a 10 percent 
rating, as indicated by a VA podiatry clinical record that 
date showing that he had sought hospital emergency room 
treatment for his painful feet.  

For the foregoing reasons, the Board finds that an initial 
compensable rating for bilateral pes planus, for the period 
prior to April 23, 1999 is not warranted, and the claim must 
be denied.  As the noncompensable rating represented the 
greatest degree of impairment shown from the effective date 
of the grant of service connection on September 16, 1998 
through April 22, 1999, there is no basis for staged rating 
pursuant to Fenderson.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert, 1 Vet. App. at 53-56.

b.  An Initial Rating in Excess of 10 percent Since 
April 23, 1999

Considering the evidence of record in light of the above-
noted criteria, the Board finds that an initial rating in 
excess of 10 percent for bilateral pes planus is not 
warranted on and after April 23, 1999.

On the current record, the Board finds that, on and after 
April 23, 1999, the veteran's bilateral pes planus is 
manifested by weight-bearing lines that are over or medial to 
the great toes, inward bowing of the tendo achillis, and pain 
on manipulation and use of the feet.  These findings are 
consistent with no more than the current 10 percent rating 
initially assigned for that disability on and after April 23, 
1999.  

The clinical findings from April 23, 1999 to 2004 simply do 
not indicate that the veteran's bilateral pes planus warrants 
an initial 30 percent rating, as there is clearly no showing 
of severe disability manifested by objective evidence of 
marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use of the feet, indications of 
swelling of the feet, and characteristic callosities.  There 
was no swelling of the feet in October 1999 and August 2000.  
The symptoms of the veteran's pes planus were noted to have 
been variously relieved by injections in April 2000 and July 
and August 2002, and the use of orthotics in June, August, 
and November 2000, and February, April, and June 2001.

For the foregoing reasons, the Board finds that an initial 
rating in excess of            10 percent for bilateral pes 
planus is not warranted on and after April 23, 1999, and the 
claim must be denied.  As the 10 percent rating represents 
the greatest degree of impairment shown from the assignment 
of that initial rating on April 23, 1999 following the grant 
of service connection on September 16, 1998, there is no 
basis for staged rating pursuant to Fenderson.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53-56.

C.  A Rating in Excess of 30 Percent for Major Depression

1.  Background

On June 2001 VA outpatient mental health evaluation, the 
veteran complained of dysphoria, poor sleep, increased 
irritability, diminished concentration, decreased ability to 
make decisions, feelings of worthlessness, and suicidal 
thoughts (but no attempts).  He maintained interests in 
gardening and computers.  He reported good energy and 
appetite, and there was no history of anxiety or panic 
attacks.  On mental status examination, speech was 
informative and coherent.  Affect was filled with nervous 
laughter, but he got teary at times when discussing his 
negative self-image.  Suicidal ideation was present, but no 
intent.  There were no delusions, hallucinations, or paranoid 
ideation.  Cognition was without apparent deficit.  He was 
alert and fully oriented.  The impression was moderate, 
single major depression, and a Global Assessment of 
Functioning (GAF) score of 55 was assigned.  When seen again 
in July, the veteran was noted to have improved on prescribed 
medication, no longer experiencing suicidal thoughts.  
Otherwise, he was dysphoric, with poor sleep and an irritable 
mood, unable to concentrate and feeling worthless.  A GAF 
score of 55 was continued.  In August, the veteran reported 
periods of disorientation associated with feelings of 
powerlessness over the events in his life.  Suicidal ideation 
had returned, but he made no attempts.

On September 2001 examination by Dr. LaCava, the veteran 
reported that psychotherapy and medication had improved his 
mood and outlet.  He stated that he had been keeping busy by 
working in a woodshop he designed, making birdhouses.  He 
spent much time gardening.  On examination, the veteran was 
well groomed and in good spirits.  The impressions included 
affective disorder, improved with medication and 
psychotherapy.  

On February 2002 VA outpatient evaluation, the veteran 
complained of panic attacks 3 to 4 times per week.  On 
current mental status examination, he was cooperative, alert, 
and oriented in 3 spheres.  Speech was fluent, coherent, and 
appropriate to content.  Cognition was intact to problem 
solving.  Mood was dysphoric, and affect labile to a narrow 
range.  Insight and judgment were intact.  The impression was 
moderate, recurrent major depressive episode.  When seen 
again in March, the veteran reported doing fairly well.  The 
assessment was panic disorder.

Of record is a March 2002 SSA determination finding the 
veteran entitled to disability benefits from October 2000 due 
to respiratory and back disorders and evidence of depression 
that prevented him from working.

On April 2002 VA outpatient evaluation, the veteran 
complained of rapid mood swings, becoming easily upset, 
depression, helplessness, hopelessness, worthlessness, 
decreased concentration, sudden loss of energy, and poor 
sleep.  He spent his day gardening and wood-working.  
Appetite was good.  On mental status examination, the veteran 
was casually dressed, with good hygiene.  He was pleasant, 
cooperative, spontaneous, and forthcoming.  Affect was blunt, 
and mood congruent.  Speech was fluent, and with a normal 
rate, rhythm, and tone.  Thought processes were logical and 
goal-directed, without loosening of associations or flight of 
ideas.  He denied hallucinations and suicidal ideation.  No 
paranoia or delusions were elicited.  He was alert and 
oriented in 4 spheres, and had an average fund of knowledge.  
Insight was good, and judgment fair, but he could not control 
his anger.  The diagnosis was depressive disorder, and a GAF 
score of 50 was assigned.

On April 2002 VA psychiatric examination, the veteran 
reported some relief of psychiatric symptoms with prescribed 
medications.  He stated that he had some panic or anxiety 
attacks, and sometimes became angry.  He complained of 
symptoms of depression, sleep problems, decreased energy, 
feeling tired, worthless, and nervous, and forgetfulness.  He 
reported not working since October 2001 due to occupational 
asthma and inability to walk long distances.  On mental 
status examination, the veteran was calm and cooperative.  
Personal hygiene was poor, mood depressed, and affect sad.  
Speech had a normal rate and tone.  Thought process was 
logical, without loosening of association or flight of ideas.  
He denied hallucinations and suicidal ideation, and there was 
no evidence of delusional thoughts.  He was alert and 
oriented in 3 spheres.  Memory testing showed no problems, 
and insight and judgment were fair.  The diagnosis was 
recurrent major depressive disorder, and a GAF score of 60 
was assigned, which the examiner stated meant that the 
veteran had some moderate symptoms with some difficulty in 
occupational and social functioning.  The doctor opined that 
the veteran could not sleep due to pain from his medical 
problems, and that his depressive symptoms did not seem to be 
severe enough to make him unable to work, and should not stop 
him from working.         

On mid-July 2002 VA outpatient evaluation, the veteran stated 
that he had run out of prescribed medication and had panic 
attacks twice a week.  He stated that his mood was mildly-to-
moderately depressed due to severe right leg pain associated 
with a degenerated lumbar disc.  He endorsed a chronic sad 
mood, mild anhedonia, fluctuating energy, and decreased 
cognition.  He denied perceptual changes and suicidal 
ideation.  On mental status examination, the veteran was 
alert, oriented in 4 spheres, casually dressed, and 
appropriately groomed.  Insight and judgment were fair.  
Speech was rational, reasonable, and coherent.  Thought 
processes were linear and logical.  No abnormal movements 
were noted.  Mood/affect was mildly depressed.  He denied 
suicidal ideation, hallucinations, and delusions.  The 
impressions were mild/moderate recurrent major depression 
without psychotic features, and panic disorder.    

On late July 2002 VA outpatient evaluation, the veteran 
reported some improvement in his depressive symptoms with an 
increased dosage of prescribed medication.  He was calm and 
cooperative, and articulated well.  He had 2 minor panic 
attacks in the past week, possibly precipitated by being home 
alone when his family was away.  He slept about 5 or 6 hours 
per night, but sleep habits were poor, and he felt fatigued 
throughout the day.  He reported some decrease in attention 
and concentration, with some tasks not being completed.  
There was no psychomotor retardation or agitation.  He 
complained of irritable mood swings without aggravating 
factors and feelings of anger, but no suicidal ideation or 
hallucinations.  Appetite was fairly good, and he enjoyed 
gardening.  Thought process was logical and goal-directed, 
and he was oriented in 4 spheres.  The impressions were 
mild/moderate recurrent major depression without psychotic 
features, and panic disorder, and a GAF score of 55 was 
assigned.     

On mid-August 2002 VA outpatient evaluation, the veteran 
reported feeling better.  He was calm and cooperative, and 
articulated well.  He denied suicidal and homicidal ideation, 
and thought process was logical and goal-directed.  He was 
oriented in 4 spheres.  The assessments were recurrent major 
depression and panic disorder, and a GAF score of 55 was 
continued.

On late August 2002 VA outpatient evaluation, the veteran 
complained of increased anxiety and panic attacks after he 
received a letter informing him that it was proposed that his 
VA disability compensation benefits be reduced.  He felt 
angry and fearful, and reported 2 panic attacks today.  He 
stated that he was unable to work because of his back 
disability.  On current mental status examination, the 
veteran was cooperative and casually dressed, with fair 
hygiene and eye contact.  Mood was dysphoric, and affect 
anxious.  Speech was coherent, logical, and fluent, with a 
normal rate and volume.  Thought processes were logical and 
goal-directed, and the veteran had no hallucinations or 
paranoia.  He was alert and oriented in 3 spheres, and 
memory, insight, and judgment were fair.  There was no 
suicidal or homicidal ideation.  The assessments were 
recurrent major depression and panic attacks.

On early September 2002 VA outpatient psychological 
evaluation, the veteran complained of becoming angry easily 
and occasional panic symptoms in which he felt "off 
balanced," confused, and irritable.  On examination, he was 
alert and oriented in 4 spheres.  Affect was generally 
euthymic and verbal.  He denied suicidal and homicidal 
ideation.  When seen again in late September, the veteran 
reported working on more effectively managing his anger, 
employing meditation to help reduce his level of arousal.  On 
examination, he was alert and oriented in 4 spheres.  Affect 
was generally euthymic and verbal.  He denied suicidal and 
homicidal ideation.     

On October 2002 VA outpatient evaluation, the veteran 
reported doing well on his current medications.  He 
complained of short-temperedness.  On mental status 
examination, the veteran was calm and cooperative.  He made 
good eye contact and articulated well.  He denied suicidal 
and homicidal ideation.  Thought process was logical and 
goal-directed.  He was oriented in 4 spheres.  The 
assessments were recurrent major depression and panic 
disorder, and a GAF score of 55 was continued.

In a November 2002 statement, the veteran reported that he 
ended his active employment in October 2000 because of 
occupational asthma that he developed at his work-place.

On early November 2002 VA psychological evaluation, the 
veteran reported for testing neatly dressed, and was alert, 
oriented, pleasant, and cooperative.  He appeared mildly 
anxious.  Speech was generally linear and goal-directed.  
There was no evidence of psychosis.  He denied suicidal and 
homicidal ideation.  Insight and judgment were fair.  The 
test results indicated that the veteran was cognitively 
intact, with overall average intellectual abilities.  He 
appeared to suffer from long-standing anxious and depressive 
symptomatology.  He had a pervasive pattern of interpersonal 
ineffectiveness related to his negativistic style.  When seen 
again in late November, the veteran reported increased 
irritability and ongoing sleep difficulties.  On examination, 
he was alert and oriented in      4 spheres.  Affect was 
generally euthymic and verbal.  No suicidal or homicidal 
ideation was noted.     

On January 2003 VA outpatient psychological evaluation, the 
veteran reported good and bad days emotionally.  On 
examination, he was alert and oriented in   4 spheres.  
Affect was verbal and somewhat variable from generally 
euthymic to briefly tearful.  No suicidal or homicidal 
ideation was noted.  On outpatient psychiatric evaluation a 
few days later, the veteran reported doing well on his 
current medications.  On mental status examination, the 
veteran was calm and cooperative.  He made good eye contact 
and articulated well.  He denied suicidal and homicidal 
ideation.  Thought process was logical and goal-directed.  He 
was oriented in 4 spheres.  The assessments were recurrent 
major depression and panic disorder, and a GAF score of 55 
was continued.

On February 2003 VA psychological evaluation, the veteran 
reported good and bad days, and that he was generally coping 
well.  His various activities included planting a winter 
garden, assisting with household tasks, and other manual 
work; he took pride in his various maintenance and repair 
skills.  On examination, he was alert and oriented in 4 
spheres.  Affect was euthymic and verbal.  No suicidal or 
homicidal ideation was noted.

On July 2003 VA outpatient psychiatric examination, the 
veteran complained of increasing anxiety and fears of leaving 
his home and of being in crowds.  He described brief periods 
of time wherein he became very nervous and sweaty, with an 
increased heart rate.  He was currently unemployed but stated 
that he would like to find work if he could overcome his 
panic disorder.  He also described depressive symptoms of 
difficulty sleeping and decreased interest, energy level, and 
concentration.  He denied suicidal ideation.  On mental 
status examination, the veteran's appearance was disheveled.  
He was cooperative, without psychomotor retardation.  Speech 
was within normal limits, mood depressed, and affect 
congruent.  His thoughts were logical and goal-directed, and 
he had no hallucinations.  He was oriented in 4 spheres, and 
memory, concentration, insight, and judgment were intact.  
The diagnoses were moderate major depressive disorder without 
psychotic features, and panic disorder with agoraphobia.  A 
GAF score of 50 was assigned.

On August 2003 VA outpatient psychiatric evaluation, the 
veteran reported doing fairly well on his prescribed 
medications.  He still felt depressed sometimes, about once 
every 2 weeks for the duration of a day, after which it 
lifted.  There was no history of manic episodes.  On mental 
status examination, the veteran was calm and cooperative.  He 
made good eye contact and articulated well.  He denied 
suicidal and homicidal ideation.  Thought process was logical 
and goal-directed.  He was oriented in 4 spheres.  The 
assessment was recurrent major depression with panic 
symptoms, and a GAF score of 48 was assigned.

On November 2003 VA psychiatric evaluation, the veteran 
reported doing fairly well on his prescribed medications.  He 
still felt depressed sometimes, about once every 2 weeks for 
the duration of a day, after which it lifted.  There was no 
history of manic episodes.  On mental status examination, the 
veteran was casually dressed, and calm and cooperative.  He 
made good eye contact and articulated well.  He denied 
suicidal and homicidal ideation.  Thought process was logical 
and goal-directed.  He was oriented in 4 spheres.  The 
assessment was recurrent major depression with panic 
symptoms, and a GAF score of 45 was assigned.  On 
psychological evaluation later the same day, the veteran 
reported increased feelings of anxiety, at times to the point 
of mild panic, that he related to his inability to be as 
physically active as he had in the past.  On examination, he 
was alert and oriented in 4 spheres.  Affect was mildly 
anxious, but generally euthymic, with good eye contact.  
Speech was logical and goal-directed.  No suicidal or 
homicidal ideation was noted.

On February 2004 VA psychiatric evaluation, the veteran 
reported doing well on his current medications and feeling 
relaxed.  On mental status examination, the veteran was 
casually dressed, and calm and cooperative.  He made good eye 
contact and articulated well.  He denied suicidal and 
homicidal ideation.  Thought process was logical and goal-
directed.  He was oriented in 4 spheres.  The assessment was 
recurrent major depression with panic symptoms, and a GAF 
score of 45 was continued.

On June 2004 VA orthopedic examination, it was noted that the 
veteran had not worked since October 2000 due to his back 
disability.  

B.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155;            
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath, 1 Vet. App. at 589 (1995).  Furthermore, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco, 7 
Vet. App. at 58 (1994).

Historically, the veteran's service-connected major 
depression has been rated under the provisions of 38 C.F.R. 
§ 4.130, DC 9434.  By rating action of July 2001, service 
connection for that disorder was granted and a 30 percent 
rating assigned from June 12, 2001. 

The criteria for evaluating psychiatric disability other than 
eating disorders are set forth in a general rating formula.  
Pursuant to that formula, a 30 percent rating requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, and forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting himself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives or his 
own name or occupation.  38 C.F.R. Part 4, DC 9434.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

Considering the evidence of record in light of the above-
noted criteria, the Board finds that a rating in excess of 30 
percent for major depression is not warranted.  That record 
shows a psychiatric disability picture which is productive of 
occupational and social impairment with no more than 
occasional decrease in work efficiency, and evidence that is 
against the assignment of at least the next higher,  50 
percent rating.

In June 2001, the veteran reported no history of anxiety or 
panic attacks, and his major depression was assessed to be 
only moderately disabling.  In July and September, he was 
noted to be improved with prescribed medication and 
psychotherapy.  

Although the veteran complained of panic attacks 3 to 4 times 
per week in February 2002, and affect was labile, cognition 
and judgment were intact, and his psychiatric disorder was 
assessed to be, overall, only moderately disabling.  On the 
one hand, the veteran complained of rapid mood swings and 
poor sleep in April, and affect was blunt; on the other hand, 
thought processes were logical and goal-directed, judgment 
was fair, and hygiene was good.  When examined again in 
April, the veteran complained of some panic or anxiety 
attacks, depression, and sleep problems, and his affect was 
sad; on the other hand, his thought process was logical, he 
had no memory problems, and judgment was fair.  
Significantly, the examiner opined that the veteran had only 
some moderate symptoms with some difficulty in occupational 
and social functioning, and that his depressive symptoms were 
not severe enough to make him unable to work.  (The Board 
notes that in March, the SSA had found the veteran disabled 
from working by a combination of respiratory and back 
disorders and evidence of depression.)

The veteran reported panic attacks twice a week in mid-July 
2002, but the Board notes that this occurred only after he 
had run out of prescribed medication, and he attributed his 
depressed mood to pain associated with physical disability.  
At that time, his speech was rational and judgment fair, and 
his major depression was assessed to be no more than 
mildly/moderately disabling.  When seen again in late July, 
the veteran reported symptomatic improvement with an 
increased dosage of medication, and his psychiatric disorder 
continued to be assessed as mildly/
moderately disabling.  He reported feeling better in early 
August.  Although in late August he complained of increased 
anxiety and panic attacks, the Board notes that this occurred 
only after he received a letter informing him that the VA 
proposed to reduce his VA disability compensation benefits; 
otherwise, his speech was logical and coherent, and memory 
and judgment were fair.  While veteran complained of 
occasional panic symptoms in September, his mood was 
euthymic, and he was more effectively managing his anger.  He 
was doing well on his medications in October.  The veteran 
complained of ongoing sleep difficulties in November, but his 
mood was only mildly anxious, judgment was fair, and he was 
cognitively intact.        

In January 2003, the veteran reported doing well on his 
current medications, and he was generally coping well in 
February, engaging in various activities including household 
tasks and taking pride in his maintenance and repair skills.  
Although in July the veteran complained of difficulty 
sleeping, increasing anxiety, and fears of leaving his home 
and of being in crowds, and his mood was depressed, memory, 
concentration, and judgment were intact, and his major 
depression was assessed to be only moderately disabling.  
Although in August the veteran still felt depressed at times, 
and in November he reported feelings of anxiety at times to 
the point of mild panic, he also reported doing fairly well 
on his prescribed medications at that time and in February 
2004 as well.  On the latter evaluation, the veteran felt 
relaxed, he articulated well, and his thought process was 
logical.

The Board also points out that the GAF scores assigned 
likewise provide no basis for assignment of any higher 
disability rating for the veteran's major depression.  
According to the 4th Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF score is a scale reflecting 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  The GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the percentage 
rating issue; rather, it must be considered in light of the 
actual symptoms of a psychiatric disorder (which provide the 
primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a).  

In this case, GAF scores of 55 were assigned following 2001 
VA evaluations, and scores of 50, 60, and 55 were assigned 
following various 2002 and January 2003 VA evaluations.  
According to DSM-IV, GAF scores between 51 and 60 indicate 
moderate symptoms (e.g., flat affect and circumstantial 
speech, and occasional panic attacks) or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, and conflicts with peers or co-workers).  GAF scores 
of 50, 48, 45, and 45 were assigned following July, August, 
and November 2003 and February 2004 VA evaluations, 
respectively; according to DSM-IV, GAF scores between 41 and 
50 indicate serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, and inability to keep a job).  These GAF 
scores are consistent with no more than a 30 percent rating 
assigned for the veteran's major depression.    

As documented above, the medical evidence from 2001 to 2004 
does not indicate at least the level of impairment that would 
warrant the next higher, 50 percent rating: that is, 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly-learned material, and 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships have not been shown.  As the criteria 
for the next higher, 50 percent rating are not met, it 
logically follows that the criteria for an even higher rating 
(i.e., 70 or 100 percent) likewise are not met.

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 30 percent for major depression 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-55 (1990).

V.  Compensable Ratings for Right and Left Knee 
Disabilities,
and Right and Left Ankle Disabilities

A.  Background

On February 2000 VA outpatient neurosurgical evaluation, the 
veteran complained of back, knee, and ankle pain.  The back 
pain radiated down the lateral aspect of the right leg to the 
mid-thigh, and down the lateral aspect of the left thigh to 
the knee.  On current examination, motor strength was 5/5 in 
the lower extremities.  The examiner felt that it was unclear 
whether the veteran had a neurological problem extending from 
the lumbosacral spine.  

On June 2000 private outpatient examination, the veteran 
displayed full range of motion of all joints, and gait was 
normal.

August 2000 VA examination showed left knee medial joint line 
tenderness, but range of motion of both knees was full, and 
left knee X-rays were normal.  There was no knee effusion, 
and the anterior joint line was normal bilaterally.  There 
was full range of motion of the ankles, with dorsiflexion to 
20 degrees, plantar flexion to 40 degrees, and inversion and 
eversion to 30 degrees each.  There was mild tenderness to 
palpation of the medial left ankle, and X-rays were normal.

On November 2000 VA examination, the veteran complained of 
knee joint pain, weakness, and stiffness, as well as ankle 
joint pain and stiffness.  On current examination, there was 
no deformity, swelling, edema, effusion, instability, 
ankylosis, or inflammatory arthritis of either knee.  Right 
knee flexion was to 135 degrees, and left knee flexion to 128 
degrees with pain.  There was mild crepitus with movement 
bilaterally.  The McMurray and drawer tests were negative 
bilaterally.  There was no deformity or swelling of either 
ankle.  There was mild crepitus with ankle movement 
bilaterally.  Ankle dorsiflexion, plantar flexion, inversion, 
and eversion were normal bilaterally.  The diagnoses were 
bilateral knee and ankle tenderness on weight-bearing.    

On April 2001 VA outpatient examination, the veteran 
complained of bilateral knee pain.  Examination of the lower 
extremities showed no edema, tenderness, or erythema in any 
of the joints, and there was full range of motion.  Sensory 
and motor strength and gait were intact.    

On May 2002 VA orthopedic examination, the veteran denied any 
weakness or numbness in the lower extremities.  He complained 
of bilateral ankle and knee pain that worsened with increased 
physical activity.  Examination of the extremities showed no 
pedal edema, and the pulses were full.  The motor system 
showed 5/5 strength and normal bulk and tone.  Sensation was 
normal to all modalities.  Gait and coordination were within 
normal limits.  Range of motion testing of the knees, 
bilaterally, showed flexion to 135 degrees, extension to 0 
degrees, medial rotation to 30 degrees, and lateral rotation 
to 40 degrees; there was no pain on motion of the knees.  The 
Lachman, drawer, and McMurray tests were all negative.  There 
was no evidence of any joint effusion.  X-rays of both knees 
were normal.  Range of motion testing of the ankles and feet 
showed plantar flexion to 50 degrees, dorsiflexion to 20 
degrees, supination to 60 degrees, pronation to 30 degrees; 
there was no pain on motion of the ankles and feet.  Combined 
movements, sustained posture, and repetitive movements were 
normal.  X-rays of both ankles were normal.  The impressions 
were history of bilateral knee and ankle pain with bilateral 
ankle strain.  The physician opined that the veteran's 
symptoms and complaints should not limit him from any type of 
functional activity; that he was fully employable from most 
standpoints except doing heavy physical labor or working at 
heights; and that he could do any type of job other than that 
aforementioned.
  
On May 2004 VA neurological examination, the veteran 
complained of a sharp, shooting low back pain that radiated 
down the lateral thighs to the knees and calves.  On 
examination, lower extremity strength was 5/5 bilaterally, 
with normal muscle bulk, tone, and mass.  

On June 2004 VA orthopedic examination, strength was 5/5 in 
the lower extremities, and sensation was intact.  

B.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155;            
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath, 1 Vet. App. at 589 (1995).  Furthermore, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco, 7 
Vet. App. at 58 (1994).

1.  The Knees

Historically, the veteran's service-connected bilateral knee 
disability has been rated under the provisions of 38 C.F.R. 
§ 4.71a, DC 5257.  By rating action of July 2001, service 
connection for that disorder was granted and a noncompensable 
rating was assigned for each knee from June 7, 2000. 

DC 5257 provides that slight impairment of either knee, with 
recurrent subluxation or lateral instability, warrants a 10 
percent rating.  The minimum rating is 10 percent.

In every instance where the schedule does not provide a 0 
percent rating for a DC, a 0 percent rating shall be assigned 
when the requirements for a compensable rating are not met.  
38 C.F.R. § 4.31.

Under DC 5260, limitation of flexion of either leg to 60 
degrees warrants a               0 percent rating.  A 10 
percent rating requires that flexion be limited to 45 
degrees.  A 20 percent rating requires that flexion be 
limited to 30 degrees.  A 30 percent rating requires that 
flexion be limited to 15 degrees.  30 percent is the maximum 
rating available under DC 5260.  

Under DC 5261, limitation of extension of either leg to 5 
degrees warrants a            0 percent rating.  A 10 percent 
rating requires that extension be limited to              10 
degrees.  A 20 percent rating requires that extension be 
limited to 15 degrees.  A 30 percent rating requires 
limitation of extension to 20 degrees.  A 40 percent rating 
requires limitation of extension to 30 degrees.  A 50 percent 
rating requires limitation of extension to 45 degrees.

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.   

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating based on functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include with repeated use and/or during 
flare-ups), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Considering the evidence of record from 2000 to 2004 in light 
of the above-noted criteria, the Board finds that a 
compensable rating for either knee is not warranted.  

During that period, the veteran's disability of each knee 
consisted of complaints of pain and tenderness, and a showing 
of some crepitation, but very good flexion, extension, and 
motor strength, and no recurrent subluxation or instability.  
On the most recent VA examination in May 2002, knee flexion 
and extension was to 135 and 0 degrees, bilaterally.  As 
documented above, the medical evidence from 2000 to 2004 does 
not indicate at least the level of impairment that would 
warrant the next higher,10 percent rating for either knee 
under any applicable rating criteria: that is, slight 
impairment, with recurrent subluxation or lateral 
instability, under DC 5257; limitation of leg flexion to 45 
degrees under DC 5260; or limitation of leg extension to 10 
degrees under DC 5261. 

Even considering the provisions of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca, the Board finds that no higher evaluation is 
assignable during the period in question.  There have been no 
medical findings of weakened movement, excess fatigability, 
or incoordination associated with either knee.  Although, in 
November 2000, the veteran complained of knee weakness, 
sensory and motor strength and gait were intact in April 
2001.  On May 2002 VA orthopedic examination, the veteran 
denied any lower extremity weakness; on examination, lower 
extremity motor strength was 5/5, he demonstrated full, 
painless range of motion of each knee, and gait, 
coordination, combined movements, sustained posture, and 
repetitive movements were normal.  The VA physician 
specifically opined that the veteran's symptoms and 
complaints should not limit him from any type of functional 
activity, that he was fully employable from most standpoints 
except doing heavy physical labor or working at heights, and 
that he could do any type of job other than that 
aforementioned.  On this record, Accordingly, there is no 
basis for the Board to find that, during flare-ups or with 
repeated activity, the veteran experiences any section 4.40 
/4.45/DeLuca symptom-particularly, pain-that  so disabling 
as to warrant assignment of the next higher rating for the 
either knee under DC 5260 or 5261.   

For all the foregoing reasons, the Board finds that each 
claim for a compensable rating for knee disability of must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-55 (1990).

  2.  The Ankles

Historically, the veteran's service-connected bilateral ankle 
disability has been rated under the provisions of 38 C.F.R. 
§ 4.71a, DC 5271.  By rating action of July 2001, service 
connection for that disorder was granted and a noncompensable 
rating was assigned for each ankle from June 7, 2000. 
  
Under the criteria of DC 5271, moderate limitation of motion 
of either ankle warrants a 10 percent rating.  The minimum 
rating is 10 percent.

Standard range of ankle motion is from 0 to 20 degrees 
dorsiflexion, and from 0 to 45 degrees plantar flexion.  See 
38 C.F.R. § 4.71, Plate II.   

In every instance where the schedule does not provide a 0 
percent rating for a DC, a 0 percent rating shall be assigned 
when the requirements for a compensable rating are not met.  
38 C.F.R. § 4.31.

Under DC 5270, ankylosis of either ankle warrants a 20 
percent rating if the ankle is fixed in plantar flexion at an 
angle of less than 30 degrees.  

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating based on functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include with repeated use and/or during 
flare-ups), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 204-7 (1995).

Considering the evidence of record from 2000 to 2004 in light 
of the above-noted criteria, the Board finds that a 
compensable rating for either ankle is not warranted.

During that period, the veteran's disability of each ankle 
consisted of complaints of pain, with mild tenderness and 
crepitation, but full range of motion, very good motor 
strength, and no swelling or deformity.  As documented above, 
the medical evidence from 2000 to 2004 does not indicate at 
least the level of impairment that would warrant the next 
higher, 10 percent rating for either ankle: that is, moderate 
limitation of ankle motion under DC 5271.  Given the full 
range of motion of each ankle consistently shown on several 
examinations, the Board finds that a rating under DC 5270 is 
not appropriate, inasmuch as no ankylosis has been 
objectively demonstrated. 

Even considering the provisions of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca, the Board finds that no higher evaluation is 
assignable during the period in question.  There have been no 
medical findings of weakened movement, excess fatigability, 
or incoordination associated with either ankle.  Lower 
extremity motor strength has been consistently found to be 
very good, and, as noted above, the veteran has consistently 
demonstrated full range of motion of each ankle.  On May 2002 
VA orthopedic examination, the veteran denied any lower 
extremity weakness; on examination, lower extremity motor 
strength was 5/5, he demonstrated full, painless range of 
motion of each ankle, and gait, coordination, combined 
movements, sustained posture, and repetitive movements were 
normal.  The VA physician specifically opined that the 
veteran's symptoms and complaints should not limit him from 
any type of functional activity, that he was fully employable 
from most standpoints except doing heavy physical labor or 
working at heights, and that he could do any type of job 
other than that aforementioned.  Accordingly, there is no 
basis for the Board to find that, during flare-ups or with 
repeated activity, the veteran's pain is so disabling as to 
warrant assignment of the next higher rating for the either 
ankle under DC 5271.   

For all the foregoing reasons, the Board finds that each of 
the claims for a compensable rating ankle disability  must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against each claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-55 (1990).




ORDER

Service connection for a neurological disability of the right 
hand is denied.

An initial compensable rating for bilateral pes planus prior 
to April 23, 1999 is denied.

An initial rating in excess of 10 percent for bilateral pes 
planus on and after April 23, 1999 is denied.

A rating in excess of 30 percent for major depression is 
denied.

A compensable rating for a right knee disability is denied.

A compensable rating for a left knee disability is denied.

A compensable rating for a right ankle disability is denied.

A compensable rating for a left ankle disability is denied.


REMAND

The Board previously remanded the claim for a rating in 
excess of 20 percent for lumbar DDD to the RO in October 2003 
for due process development, to include affording the veteran 
VA neurological and orthopedic examinations to obtain 
specific clinical findings necessary to adjudicate the claim 
for a higher rating for back disability.  Appellate review 
discloses that all findings needed to render a rating on this 
claim has not been accomplished.  Although a VA orthopedic 
examination was conducted in June 2004 (following the 
requested neurological examination in May 2004), the 
examination report failed to address the extent of low back 
functional loss due to pain and other factors, to include 
with repeated use and during flare-ups.  See 38 C.F.R. §§ 
4.40 and 4.45; DeLuca, 8 Vet. App. at 202-207. 

Under the circumstances, the Board finds that further 
examination of the veteran-preferably by the physician that 
conducted the June 2004 examination and rendered other 
findings needed to evaluate the claim for a higher rating-is 
warranted to obtain the additional findings needed to fairly 
and fully evaluate the claim on appeal.  The veteran is 
hereby advised that failure to report to the scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2004).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the veteran by the 
pertinent VA medical facility.  

Inasmuch as a grant of an increased rating for the lumbar DDD 
may affect the veteran's entitlement to a TDIU, the Board 
finds that those issues are inextricably intertwined, and 
that the RO should readjudicate the TDIU issue after 
adjudicating the lumbar DDD issue.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (holding that two issues are 
"inextricably intertwined" when a decision on one issue 
would have a "significant impact" on a veteran's claim for 
the second issue).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should arrange for the veteran 
to undergo examination by Thomas Sasser, 
M.D., at the Augusta, Georgia VA Medical 
Center for supplemental clinical findings 
and comments to his report of examination 
of the veteran on June 21, 2004.  The 
entire claims file must be made available 
to Dr. Sasser, and the examination report 
should include discussion of the 
veteran's  documented medical history and 
assertions 

Dr. Sasser should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination.  If 
pain on motion is observed, he should 
indicate the point at which pain begins.  
He should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss of the low back due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  Dr. Sasser should also 
indicate whether, and to what extent, the 
above-referenced clinical findings impact 
upon his assessment as to severity of the 
veteran's lumbar spine DDD.

The physician should set forth all 
clinical findings, together with the 
complete rationale for the comments 
expressed, in a printed (typewritten) 
report.

2.  The RO should only arrange for the 
veteran to undergo additional VA 
examination if Dr. Sasser is not 
available.  If further orthopedic 
examination by a different physician is 
warranted, the entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  The examiner should 
set forth all examination findings, 
together with the complete rationale for 
the comments and opinions expressed, in a 
printed (typewritten) report.  

The physician should conduct range of 
motion testing of the low back (expressed 
in degrees, with standard ranges provided 
for comparison purposes).  He should also 
render specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back.  If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  He or she should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use of the low back; 
to the extent possible, he should express 
such functional loss in terms of 
additional degrees of limited motion of 
the low back.

Considering all neurological findings 
(from the May 2004 neurological 
examination) and current orthopedic 
examination findings, the physician 
should also offer an  opinion as to 
whether, over the last 12 months, the 
veteran experienced  "incapacitating 
episodes" due to lumbar DDD having a 
total duration of: at least 2 weeks but 
less than 4 weeks; at least 4 weeks but 
less than       6 weeks; or at least 6 
weeks (an "incapacitating episode" 
being a period of acute signs and 
symptoms due to IVDS that requires bed 
rest prescribed by a physician and 
treatment by a physician.). The doctor 
should also provide an opinion as to 
whether the degree of severity of 
veteran's lumbar DDD is more 
appropriately assessed as "moderate," 
with recurring attacks; "severe," with 
recurring attacks, with intermittent 
relief; or "pronounced," with little 
intermittent relief.    

The physician should set forth all 
clinical findings, together with the 
complete rationale for the comments 
expressed, in a printed (typewritten) 
report.

3.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
development, and any additional 
notification and/or development deemed 
warranted, the RO should readjudicate the 
claim for a rating in excess of 20 
percent for lumbar DDD, and then 
adjudicate the claim for a TDIU, in light 
of all pertinent evidence and legal 
authority.     

7.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for the RO's 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


 Department of Veterans Affairs


